                                                                  '
            Case 4:14-cv-01698 Document 1630') Filed on 05/10/21 in TXSD Page 1 of 3.


                                                                                         J-(                   -.                                      œootsoo
                f                                                     .
    .
                '                                                         :i - ?. I ,
                                                                                                                a (-7                                    s'c14*,
                                                                      ;                     t                                                         ,y    e ôz %
                                                                                                           .                 .
                                                                                                                              g                        y     o oo zz,
                                                                                                                                                                    sx
                                                     ' o
                                                     .
                                                                                                 :, pJ wr                                  ,
                                                                                                                                           %o                      2                     *qv
                                                                                                                                                ö'
                                                                                                                                                 zz
                                                                                                                                                 *
            .-                               .           ,                                                               q                             9%
                                                                          .        c         g                                                             .
                                                                                                                                                               oz
        &1Au v #?m/Jœ,/ p.F rh@ role f
                                     z c-
                                        o/2'e? .c/,t, o*                                                                 .


        os,$.
            c po,?.'?y- t:
                         id-olé Q?
                                 .
                                 g
         (
         s )' e                    ,0 A ,1 â ,' ez
 The -x/m l
          'o? Qpz velepl r '/4J/7& X ,'
                         .            r& A ri''s'# 0/-
                                                     - z XT
 /z-7                        c e. ,,4 f ' t'                                                               /4          '.4c ( z 'd                                     '
            o If -&                                                                               ,'                    -&             e              - ,'z1                        o
 c o * lpd e' m' e. '                                                  i                                       a         'o                 h z.
        C           so                                   o                    o e                ' ,ss g
                                                                                                                                                 x                                       # .z'
                                                 -            Z                                            . C               Ah I.              Y-
                                                                                                                                                       J                            .6
&.$-r# Q o ozz
            .
                                          F     e içn   yo                                                                             .w a gz
'
    G %                  /.'           /' ieM d,      '                                              o '                     ee y' v                               )''
            q                         .)                 .#                    z1                      1                                              zj
 Jà '                             c /'z                  o/                   .4                Jka.e s,e                        z? A o 'ô,
                                                                                                                                          >' z                                      ;
                              '
                                  .   /. .                    y'' ce t                                                                          e              capv zzr./
                                                                          c?/,m                        n                         zz        ,'0 ..8,
                    '
                                       '             /'J.e                                             e4               rh            oz        .e                                   f
    &                   'êcê .#'
                               x                 t            ,
                                                                  m                J;                                    zc ,'' J4           .                 ..m ê'
                                                                                                                                                                    h
        $'f'Ar- e
        .                      r A ,'P-X/
                                        - m P'''Pe# o A ràe 7,,4cf oner r u Aoz?
                             ;>/J îmr.'                              e , A 6)
srol'                                 e./'           25- .1 > a                          e                     z, z z-)q               tpc -5'
                             .z Pz'o J/w/-;, AA z 'epzvVv A Jr
                        7 h /:                               z/e/pg'=x l1p a> ,'
                                                                               r.'
                                                                               - Av#
tzzm /1                                      u '-                     clo .e                     '                 %             .'        o'
c/,'-q+.4,sm /Je'ae>'
                    -r 7haT &M .x' r.etom m mqt/r/ o2/1                                                                                                                   -
    -                   --            o kn ;- ; -                                                     %            ,v        a , r ye a                            .                ,
                        T '                  p p/w'.'/                        c.                                        t 7                                                         a
    '           k                                                                                                                 5
                                                                                   . e
                                                                                        e        zs        #I ,              y.$:'
Jv z                                  e          .h'                                            z- o                         ?a ro * ' ove
>F                            zr             .'
                                              s U?A .'                                           vw    ,       â-e           '    J? .'
        fC& g                                                6 /                                       #                                         /             >?s                  o are
    po             ,
                   .   pl ge ),jws   z g     z, u cay
b ?'##-'m ro coezr, e.   s' z'*, +'           ' F=71
  4, b. z,           p.-           <,A 1,' '
                                           ,   .
                                               ,..,
                                                c)
                                                     p.'j.''.';''v.,;;.1),)
                                                 , pzrn                                          .                                                             *
                                                                                                                                                                                    ''    ..
                        b         Xe             z'           -                             z -4, .                <                            i,.,b.,,v''o-
                                                                                                                                       ' 'a- cr .                          ..
                                                                                                                                                                            .
                                                                                                                                                                             '


                                                                                                                                                                             '
r                                 J /                    .        ,                      v             zl                                                                       k
                                                                                                                                                                                    .(
                                                                                                                                                                       k n          J
                                                                                                                                                                       ..œ v>       #
                  Case 4:14-cv-01698 Document 1630 Filed on 05/10/21 in TXSD Page 2 of 3

r         n4 à,e,')o cz,A.'œ# ncce                                                                     ro                è         -ey.,- / nzco J?
                                                                                                                                                  .r
o//y r zy, .r a s## o nt/ cy#z'e> zm ..<Lpz/x/zr s                                                                                                                          +
                                                                                                                                                                            .

    57.
      .4p'
         z,.
           n v
           r O ?o rf r/ rlne Cov/F IW M A A# 7-h@ = r?aJ,#zXJ'
              .


            A .'      -11-4   zst o   ebo I oA /                                                                                                    &e, '
          '    J5 ,6+/ 'ta 2'n m            p'' / l                                                                                                  >'
            #e           e e        + -s-.'    M ,'                                                                                                   eA  / &/?
    Cli'                      e     o N                                 à,t' r ne                                        oe . '                             zbrA                     z
                      t
          o
                              ,(    z ,%                                - -:                    a4. :                             , e           ,
                                                                                                                                                J. )                     ,'
   /?        t'.' 2z2      Ae                 z-       e z'
 p?o p/yw/w/a clels,x / o F z-A% un ,'r 'rz'   . pwrz zzy z% z'M ozw/
   A     1    +' tc/l pe ,4 v a
                   ,
                                     ov          o u-.y a y p:
A,Sc r /A ,b t4 ' >A           .e   /e. 14 a l/v'e e
 A                      ' h                z'r,a        &?$   $4 ,' rœw
 A%      1.A T,'0 >% on> rh z' #A<           ,z/ wm e -
      Jn m / L a/%'n;px Thg Z'/JJC/AZW Za,4fil X z   'fz// hm.r
F /'7.e# p A o 'e& J' zpv .''            ..+          cp r
J> pp bezs Tezw wz- . z: cipzk x sre'o w =- hvvv z-/ S JZ
r yl po/v n Frw k'    & o ? c>(## r o# ',# 3a 1 ;x-e zpzczzzz .
 * c4à.'ltA m V. c'>/='e7,,r/,#Lw /,,/7- <#- o@W 4/ . tz- z-azzel
                  g
                  '
                      '        '
                                     /l                  .ê             ,- .'                      -            r         5 o/                      ae
              ,                .         /'                    e -e                             e.e '               c         .ç Aq )         zZ                 # c.' z ' 1
; .
  #w.' - c . -                               .r                 -               /, I 3C                                            .      tr'
    J-&W e                         / eo p e d., A yt                .
                                                                                                                                  s. .J' z-
                                                                                                                                          ou
     *                                                                                                                   N,
                  .'                    X- E .*                                     cpW            W                4W            to
                  -' n                                   '%             vn                      o z-oè v /4n'
                                                                                                            'a .
                                                                                                               e                                    < eo .
      z ce.,'J/'                         oK                     r' co                             a-                     0/-
                                                                                                                           - ./                 .'          ,
                                                  J> )+nJ6 >'/d,
                                                  ..,    T-m+ 0                  m c p ''/7a zl
                                                 7-4r1 -> 2ö 9S 2F>            .
                                                  4 no Jr XJA IM ie #a v26 zrz


                                                         è.

                                   pC,           5        gf            .       .                           .       ..        ?                 -                                               '
                                                                                                                                                                                                --
                                         '                                             .                                                                                       '.s
                                                                                                                                                                            ' 'j
                                                                                                                                                                               . ,j
                                                                                                                                                    W                       )
                                                                                                                                          .                                     ?.
                                                                                                                                                                            +'w.,1                   :
     1(                                  z                    /l                                                f
                                                                                                                .                                           ç'
                                                                                                                                                                 ..-&. .
                                                                                                                                                                       ; sj
                                                                                                                                                                       n.,
                                                                                                                                                                       .   '.'V,
                                                                                                                                                                          ..
                                                                                                                                                                           . . 'z
                                                                                                                                                                                m.:m
                                                                                                                                                                                   p.g
                                                                                                                                                                                   t- .
                                                                                                                                                                                      Ap-s
                                                                                                                                                                                         K=p.âg
                                                                                                                                                                                              2ur x
                                                                                                                                                                                                  .<u.
                                                                                                                                                                                                      x.
                                                                                                                                                                                                     .g j
                                                                                                                                                                                                        l
                                                                                                                                                                                                        ,
                                                                                                                                                                                                        '.
          '                                                                                                                                                            '.
                                                                            .              .                                                                         <.y pj..vhsq
                                                                                                                                                                            . . yy.j..
                                                                                                                                                                                    jj,.sg,
                                                                                                                                                                                          .
                                             .                                              *                                                                          .'.'
                                                                                                                                                                        ...) x
                                                                                                                                                                             5'
                                                                                                                                                                              t
                                                                                                                                                                              .   '?
                                                                                                                                                                                   .
                                                                                                                                                                                   l  . =7' ;
                                                                                                                                                                                            '<
                                                                                                                                                                                             i'
                                                                                                                                                                                              '      .
                                                                                                                                                                                                     -
                          -
                                   W#                         j
                                                              t-
                                                               ,,
                                                                '       .       ./?'              -
                                                                                                  ;
                                                                                                  ,'                                                                   t k
                                                                                                                                                                         '
                                                                                                                                                                        -'
                                                                                                                                                                         .
                                                                                                                                                                         -
                                                                                                                                                                         ,e-
                                                                                                                                                                         . --  -k
                                                                                                                                                                                f '
                                                                                                                                                                                  -. -
                                                                                                                                                                                   -,.
                                                                                                                                                                                    -
                                                                                                                                                                                    9.
                                                                                                                                                                                     .
                                                                                                                                                                                     r
                                                                                                                                                                                     .
                                                                                                                                                                                      . ,
                                                                                                                                                                                     ') .
                                                                                                                                                                                         i
                                                                                                                                                                                         -
                                                                                                                                                                                         .d
                                                                                                                                                                                          .
                                                                                                                                                                                          ,
                                                                                                                                                                                          -.-
                                                                                                                                                                                            ,
                                                                                                                                                                                            -
                                                                                                                                                                                             î
                                                                                                                                                                                             - .'
                                                                                                                                                                                              ..
                                                                                                                                                                                                 '''
                                                                                                                                                                                                -.  -
                                                                                                                                                                                         3:
                                                                                                                                                                                          4'i.
                                                                                                       k.                 f                                                               ''.
                                                                                                                                                                                            '
.                                   J                                                      ..                                                   .
                                                     .                                                                    u &.y        r txw x .        '                                           -- --
'
d

    2
    .                ' - ''' -

    Case
    :    4:14-cv-01698
         -   I ! .
                 ..    Document 1630 Filed on 05/10/21jin TXSD Page 3 of 3
           lj   .',     United States couds            '
       .                                                             '
                  x- ,
                 ;.                      '. c'
                                             =q                                      southefn oystrictof7-*xas
    l:                                  #r' .>
                                             Q'                                             F lL E D                                                    î
                                                                                                                                                        '
       ..                               ,                   1.œ
    lv',.'X                                                       Ia
                                                                   .                                                                                    .
        '
        ) .- -.
        .
                                            .
                                            -       .       kt
                                                             .                          yjy jg 227.
                                                                                                  -!                                     t '
         $
        ;,
         '                    j '                       '    '
                                                              .
                                                                                                                                         =>
         '
         f
         t
         '
         ,
         .
                              ,
                                  .
                                                    I
                                                    !/j.
                                                    .
                                                             .

                                                                             y. anccxsner,clerkofcouo
                                                                             .
                                                                                                                                         m
                                                                                                                                         =z ''
                                                                                                                                         =>
                                                             '                                                                           .m.            .
        .,
        z
        /                      ;,:
                              .<.
                                  ,
                                                1                                                                  N                     .
                                                                                                                                         x>
        4/
         .

                       k . :.
                              .
                              .                     ,yk                                        j..x                o .                   =
      l oj
    ùjr  r' '!;
         .,  .        ,;
                       .
                        o.,                                                                    K
                                                                                               u                   ''
                                                                                                                    ..x                  =
                                                                                                                                         ws
                                                                                                                                         ...                .
            j          .          .                 .                                                              )                     .
                                                                                                                                         m
    !
    /
    .
    '
    !
    !
    )
     -
     .
     l
     ':-
    J'
        .
     r jt
        '
         ,
         .
         :
        -'
         .
         d
          -
          .d
           'C
            -
            r
            i'
             ,
             -
             rt
              ,-
              ' '
         .;y,.k F
         -
                  -
                  '
                  .
                r:j
                  ,
                  . .,
                                                                                                           .
                                                                                                           ,       e
                                                                                                                   dr
                                                                                                                    -
                                                                                                                    ..
                                                                                                                                  ,
                                                                                                                                  -
                                                                                                                                  '
                                                                                                                                  -
                                                                                                                                  . :
                                                                                                                                    ,
                                                                                                                                    -
                                                                                                                                    :
                                                                                                                                  . k
                                                                                                                                     ,
                                                                                                                                     :
                                                                                                                                     -
                                                                                                                                     '
                                                                                                                                    .:
                                                                                                                                      ,
                                                                                                                                      .      ,,,-
                                                                                                                                                    .
                                                                                                                                                    ,       .

                 .,'
                 ., k..                                          '                                                 NJ                    c.
    . )?
       .gt yy
            -..
           ct
           ..                                                                                  k.x                 ç1 .                  =                  '
    )                         Z-
                                                        ,
                                                        -                                      =w 'N%              m                     =
                                                v,
                                                 1                                             xx                                        =
    t                         c;p                   kj                                                 %
    .
    :
      j' c
         gj                                                                                            x u J---,
                                                                                                                                     .k
                                                                                                                                      m
    l
    -                         D                 t
                                                .!
                                                 1      .
                                                                                       %       %
                                                                                               . 'x% fxx                                 =
                                                                                                                                         .z-
    r
    I                         Q                 %
                                                z
                                                ex.                                             %
                                                                                                .          . v         .         . z.
                                                                                                                                    -
                              :j: $-
                                   h*
                                                                                                            K-h*                 .       2t.
    ,
    ':)                       z #                                                      -%                                                =
                              1- s
                                 .,
                                 tj                                                     N              %     o                           =
                                                                                                                                         =.
      :                       y : .                                                     t.)        v        jx                           -
    ?i
     r           .   f:.c
                        J                                                                      %        . o                  .                          ,
    6 vg-                                                                                      DhN Q        &
    J
    1                                                                                           N          - n
    ''                                                                                                                                   j.
                                                                                                                                          :)r
    )(
    .

     f :                                                                                                                    ' .
                                                                                                                                         ..
                                                                                                                                          -
                                                                                                                                         j-
                                                                                                                                          :)
                                                                                                                                            j ,,
                                                                                                                                               .
                                                                                                                                          #
                                                                                                                                         .

    )
    l1
     l                                      .                                                                                            .
                                                                                                                                         ,
                                                                                                                                         -.
                                                                                                                                          y
                                                                                                                                          -.
                                                                                                                                          'j
                                                                                                                                           y
                                                                                                                                           :
                                                                                                                                           -
                                                                                                                                           ) '  .
                                                                                                                                                .
                                                                                                                                                        r
                                                                                                                                                            '

    1-                                                                                                                                      l l.
    f
    3.
     ,                                                                                                                               .   (  n .!,
    1                                                                                                                                    1..
                                                                                                                                          ..1.
    t?                                                                                                                                   (:j
    1.                                                                                                                                     .7
    1                                                                                          .                                         l* e*
    1            .   .'!
    $,           2'
    1
    'j
     ,
    k                                                                                                                                .
    l'
     è
    l .                                                                                                                .
    jt
    ly .
     !' . -h-
              %                                                                                                        '.
    (
    )                     s % s
                      : %A*
                      '                                                                                                                                     '
                      $
                      :
                      ,
                      j
                      Ig
                       jj y# jljjjyjyjjyyjyjyjjj
                        gjj
                      . oy'
                      .
                                  ,.
                                   .,
                                                j
                                                yj l
                                               yy
                                                j  g
                                                   j
                                                   d
                                                   ll
                                                    jjj
                                                      yj
                                                       y
                                                       ,
                          ,
    1
    ' x x,
        u?
         ,
         j,.x
            u                                                                                                                                               ,
     JM* O $'
    '
    1,>> WS ?%                                                                                                                           ,
             u                                                   <                                                                        ,
    I
    J%                        >q /
    '
    )%
     uomxx 'wN .
               <o                                                                                                                        m
    j .
    '
       w q m
    1x.% R m
    ,
    '
    l
    i* . No                                 % au
    ,
    l%p..                                   %
    !
    t?
     h
       yx cs <
        --                                              .                -       .         .                       -- .                                 ,
